DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.
 
Response to Amendment
Claims 1-6, 8, 10 and 17-18 have been amended (includes both the after final - entered - and RCE). Claims 11-16 and 19-36 have been canceled. Claims 1-10, 17-18 and 37-38 are pending. 
In response to the office action, for the purposes of compact prosecution, the applicant is requested to consider all of the references, in the file wrapper, under both anticipation and obviousness. 

Response to Arguments
Summary of the applicant’s remarks (see pages 8-9): 
Bufe discloses: After the target eNB learns the version of RRC protocol that the source eNB is using, and if the version is higher than the one the target eNB is using or the target eNB does not understand the version (e.g., because the source eNB RRC protocol version indicator is higher than what the target eNB is supporting), the target eNB uses the full signaling. If the source eNB RRC protocol version is lower than or equal to the target eNB RRC protocol version, the target eNB uses delta signaling. Paragraph [0018] of Bufe, e.g., long-term evolution LTE version 8 or version 9.
Response: The version of RRC protocol that the source eNB is using, is how the UE has been configured. If the target eNB supports this version, then the configuration does not need to be changed. However, if the target eNB does not support this version, then the configuration needs to be changed.
Summary of the applicant’s remarks (see the last paragraph, starting in page 9): 
Applicant respectfully submits that Bufe fails to disclose or suggest at least removing a radio resource control configuration, as recited in claims 3 and 17. In particular, the Office Action has taken the position that the indication of the “release” described in Bufe is equivalent to the claimed removal of a radio resource control configuration. However, in Bufe, the term “release” refers to a version number of the RRC protocol (e.g., as in LTE Release 8 and LTE Release 9), and not to any sort of change in usage of the RRC protocol or change in a configuration associated with the RRC protocol. Thus, the indication in Bufe of the “release” of the RRC protocol cannot be equivalent to a removal of a radio resource control configuration. Therefore, claims 1 and 17 
Response: “release” e.g. as in software release or hardware release or system release, refers to a particular build. This terminology is utilized by software release engineers or hardware release engineers or system release engineers. 
“Removing a radio resource control configuration” would map to: if the target eNB does not support this version of the protocol, then the configuration needs to be changed - removed.
Summary of the applicant’s remarks (see the middle paragraph, in page 10): 
Applicant respectfully submits that Bufe fails to disclose or suggest at least determining whether to continue using a protocol after a handover, as recited in claim 3. In particular, the Office Action has taken the position that Bufe’s disclosure of deciding the value of the information element is equivalent to claimed determining of whether to continue using a protocol after a handover. As explained above, Bufe describes that a target eNB determines a value of an information element based on its own protocol version and the protocol version indicated from the source eNB. In Bufe, there is no determination on the part of the target eNB regarding whether to continue using a protocol after a handover. Therefore, claim 3 recites subject matter that is neither disclosed nor suggested in Bufe. Furthermore, claims 4-10 and 38 recite subject matter that is neither disclosed nor suggested in Bufe based at least on their dependency upon claim 3.
Response: Each protocol version is a protocol. Each manufacturer may extend the current version of a protocol, currently deployed in the field, through research and development, and 
Bufe describes that a target eNB determines a value of an information element based on its own protocol version and the protocol version indicated from the source eNB. In Bufe, there is a determination on the part of the target eNB regarding whether to continue using a protocol version after a handover.
Summary of the applicant’s remarks (see the last paragraph, starting in page 10): 
Beyond citing Bufe, the Office Action took the position that a “proprietary protocol” is an obvious variant of an access protocol. Although the term “proprietary” has been removed from the claims, Applicant respectfully submits that a “proprietary protocol” is not an obvious variant of an access protocol. As explained in Applicant’s response of July 7, 2020, a proprietary protocol includes protocols usually developed by a single company for the devices (or operating system) which they manufacture. For at least these reason, a “proprietary protocol” is not an obvious variant of an access protocol.
Response: Each protocol version is a protocol. Each manufacturer may extend the current version of a protocol, currently deployed in the field, through research and development, and also from empirical observation of the real world utilization of the current version of a protocol. This new version of the protocol, is a new proprietary protocol. Each manufacturer may disclose their invention, and, in addition, invite all manufacturers to utilize this new protocol version, as 
Summary of the applicant’s remarks (see the middle paragraph, in page 11): 
In addition, the Office Action took the position that it would be “obvious to try” to modify Bufe to send information from a user equipment based on Bufe disclosing transmission of an indication by a source eNB and there being only a finite number of identified predictable solutions with respect to which devices send the information. Applicant respectfully submits that it would not be obvious, or obvious to try, under KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007), to modify the teachings of Bufe to yield the claimed invention. See MPEP § 2143. As indicated above, in Bufe, the indication is provided from the source eNB to the target eNB for the particular purpose of allowing the target eNB to determine the value of an information element. This differs from the claimed invention where the user equipment provides an uplink protocol indication. Therefore, even assuming that the claimed protocol indication from the user equipment is equivalent to the indication in Bufe (which Applicant does not concede), transmission of the claimed indication from the UE would not be obvious, or obvious to try, in view of the teachings of Bufe.
Response: the uplink protocol indication, provides information regarding which protocol version the UE is utilizing. Whether the source eNB or the UE provide this uplink protocol indication, the outcome would be the same. Since there are only two elements that may provide the uplink protocol indication, namely the source eNB or the UE, it is obvious to try one or both of these possibilities. The number of experiments, to be conducted by the engineers, is just two. 

Examples of rationales that support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Several of the rationales that support a conclusion of obviousness, listed above would be applicable to the instant invention. 

Furthermore, the reference, below, discloses the inventive step:
Wager (US 20160295613 A1) teaches:
Abstract: The disclosure relates to a method (100) performed in a wireless device (1500) for handling connectivity to two network nodes (1, 2). The method (100) comprises receiving (101), 

Claim Interpretation
Claim 37 recites: A computer program product embodied on a non-transitory computer readable medium encoded with instructions that, when executed in hardware, perform the method according to claim 1 - Claim 1 is a method claim. Therefore, the dependency represents two different statutory classes; one “a non-transitory computer readable medium” and another one “method”. 
The case law which permits a dependent claim of a different statutory class to depend on the independent claim, is being utilized, here. 
Claim 38 recites:  A computer program product embodied on a non-transitory computer readable medium encoded with instructions that, when executed in hardware, perform the method according to claim 3 - Claim 3 is a method claim. Therefore, the dependency represents two different statutory classes; one “a non-transitory computer readable medium” and another one “method”. 
The case law which permits a dependent claim of a different statutory class to depend on the independent claim, is being utilized, here. 

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 07/31/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites: The method of claim 9, wherein when the second configuration is different from the first configuration, the second configuration is considered valid if a measurement identity is not activated. It is unclear what the feature “if a measurement identity is not activated” is. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 17-18 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bufe (US 20120287902 A1).

Examiner note: Each protocol version is considered to be its own protocol (e.g. a new protocol version would have nonstandard signaling, compared to the previous protocol version - the current standard; utilizing the terminology utilized in the disclosure).

Claim 1. Bufe teaches a method, comprising: configuring, by an access node, a user equipment with a first protocol support indication configuration ([0023] In step S2-2, e.g. the target eNB 2022 may perform deciding, based on the received indication e.g. RRC indication of the first protocol version and a second protocol version e.g. RRC protocol version of the target eNB 2022, on a value of an information element e.g. one bit comprised in a handover request acknowledgement message e.g. RRC connection reconfiguration message which may be encapsulated in a handover request acknowledgement message to be transmitted, the information element indicating usage of one of a first signaling scheme e.g. delta signaling and a second signaling scheme e.g. full signaling different from the first signaling scheme); and when the access node receives an uplink protocol indication from the user equipment (see the 
(Examiner note: since signaling is over X2 and/or over S1 in the X2 and/or S1 application protocol, a wired connection; no over the air signaling is performed). 

Exemplary rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
There are only a finite number of identified, predictable solutions; namely either the source eNB or the UE or both transmit the indication of the first protocol. In both of these cases, there is a reasonable expectation of success; since the required information is properly received, in either case. 
Therefore, it is "Obvious to try" to send the information from the UE.

Claim 2. Bufe teaches the method of claim 1, and in response to the access node receiving the uplink protocol indication, replying, by the access node, with a downlink medium access control message in order to confirm to the user equipment that the radio resource control configuration has been removed ([0052] handover HO when a source eNB and a target eNB are using e.g. different protocol versions or releases. Basically, the example of the invention provides a mechanism to indicate which RRC radio resource control protocol version release is used in the source eNB, and therefore a new parameter may be added e.g. to a Handover Preparation Information message, and based on that, the target eNB may be able to make a decision whether the full or delta signaling is needed to successful HO completion and to indicate it to the UE. In other words, this means that this indicator may tell a UE user equipment if the target eNB uses delta or full configuration method, and means a signaling of a certain RRC Release version from the source eNB to the target eNB during handover preparation for enabling the target eNB to decide which method is or should be used. Delta signaling may be supported if the target eNB RRC protocol version is equal or newer than the one which the source eNB is using)
(Examiner note: since the decision regarding full signaling has been indicated to the UE; this message would be a downlink control message; and, since there are a finite number of possible downlink control messages which may be sent to the UE; the choice of a downlink medium access control MAC message, would have been obvious to try, amongst the finite number of possible downlink control messages). 


Exemplary rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
There are only a finite number of identified, predictable solutions; namely either the target eNB or the UE or both perform the above steps. In both of these cases, there is a reasonable expectation of success; since the required information is properly acted upon, in either case, and proper communication takes place. 
Therefore, it is "Obvious to try" for the UE to perform the above steps.



Claim 5. Bufe teaches the method of claim 4, and subsequently receiving a second configuration indicating a protocol support, and using the protocol again based on the received second configuration ([0023] In step S2-2, e.g. the target eNB 2022 may perform deciding, based on the received indication e.g. RRC indication of the first protocol version and a second protocol version e.g. RRC protocol version of the target eNB 2022, on a value of an information element e.g. one bit comprised in a handover request acknowledgement message e.g. RRC connection reconfiguration message which may be encapsulated in a handover request acknowledgement message to be transmitted, the information element indicating usage of one of a first signaling scheme e.g. delta signaling and a second signaling scheme e.g. full signaling different from the first signaling scheme). 

Claim 6. Bufe teaches the method of claim 3, and using the protocol upon receiving a configuration after the handover indicating support of the protocol ([0023] In step S2-2, e.g. the target eNB 2022 may perform deciding, based on the received indication e.g. RRC indication of the first protocol version and a second protocol version e.g. RRC protocol version of the target eNB 2022, on a value of an information element e.g. one bit comprised in a handover request acknowledgement message e.g. RRC connection reconfiguration message which may be encapsulated in a handover request acknowledgement message to be transmitted, the information element indicating usage of one of a first signaling scheme e.g. delta signaling and a second signaling scheme e.g. full signaling different from the first signaling scheme). 

Claim 7. Bufe teaches the method of claim 5, and the second configuration is the same as the first configuration ([0023] In step S2-2, e.g. the target eNB 2022 may perform deciding, based on the received indication e.g. RRC indication of the first protocol version and a second protocol version e.g. RRC protocol version of the target eNB 2022, on a value of an information element e.g. one bit comprised in a handover request acknowledgement message e.g. RRC connection reconfiguration message which may be encapsulated in a handover request acknowledgement message to be transmitted, the information element indicating usage of one of a first signaling scheme e.g. delta signaling and a second signaling scheme e.g. full signaling different from the first signaling scheme). 


(Examiner note: since the decision regarding full signaling has been indicated to the UE; this message would be a downlink control message; and, since there are a finite number of possible downlink control messages which may be sent to the UE; the choice of a downlink medium access control MAC message, would have been obvious to try, amongst the finite number of possible downlink control messages.
The deleting a radio resource control configuration maps to RRC protocol version not being supported by the target base station, and hence a radio resource control connection reconfiguration message). 

Claim 9. Bufe teaches the method of claim 5, and the second configuration is different from the first configuration ([0023] In step S2-2, e.g. the target eNB 2022 may perform deciding, based on the received indication e.g. RRC indication of the first protocol version and a second protocol version e.g. RRC protocol version of the target eNB 2022, on a value of an information element e.g. one bit comprised in a handover request acknowledgement message e.g. RRC connection reconfiguration message which may be encapsulated in a handover request acknowledgement message to be transmitted, the information element indicating usage of one of a first signaling scheme e.g. delta signaling and a second signaling scheme e.g. full signaling different from the first signaling scheme). 



Claim 17. Bufe teaches an apparatus, comprising: at least one processor; and at least one memory ([0065] a program may be embodied by or on any computer program product, computer readable medium, processors, memory or memories, circuitry, circuits, random access memory RAM, read-only memory ROM or data structures, be it e.g. as compiled/non-compiled program source code, executable object, metafile) including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor ([0184] computer program product comprising code for performing a method according to any one of the aspects when run on a processing means or module), cause the apparatus at least to configure, by an access node, a user equipment with a first protocol support indication configuration ([0023] In step S2-2, e.g. the target eNB 2022 may perform deciding, based on the received indication e.g. RRC indication of the first protocol version and a second protocol version e.g. RRC protocol version of the target eNB 2022, on a value of an information element e.g. one bit comprised in a handover request acknowledgement message 

Exemplary rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
There are only a finite number of identified, predictable solutions; namely either the source eNB or the UE or both transmit the indication of the first protocol. In all of these cases, 
Therefore, it is "Obvious to try" to send the information from the UE.

Claim 18. Bufe teaches the apparatus of claim 17, and in response to the access node receiving the uplink protocol indication, replying, by the access node, with a downlink medium access control message in order to confirm to the user equipment that the radio resource control configuration has been removed ([0052] handover HO when a source eNB and a target eNB are using e.g. different protocol versions or releases. Basically, the example of the invention provides a mechanism to indicate which RRC radio resource control protocol version release is used in the source eNB, and therefore a new parameter may be added e.g. to a Handover Preparation Information message, and based on that, the target eNB may be able to make a decision whether the full or delta signaling is needed to successful HO completion and to indicate it to the UE. In other words, this means that this indicator may tell a UE user equipment if the target eNB uses delta or full configuration method, and means a signaling of a certain RRC Release version from the source eNB to the target eNB during handover preparation for enabling the target eNB to decide which method is or should be used. Delta signaling may be supported if the target eNB RRC protocol version is equal or newer than the one which the source eNB is using). 

Claim 37. Bufe teaches a computer program product embodied on a non-transitory computer readable medium encoded with instructions that, when executed in hardware, perform the 

Claim 38. Bufe teaches a computer program product embodied on a non-transitory computer readable medium encoded with instructions that, when executed in hardware, perform the method according to claim 3 ([0184] computer program product comprising code for performing a method according to any one of the aspects when run on a processing means or module).

Conclusion
The prior art made of record and is material to the patentability of the claims under Graham v. John Deere Co. patentability analysis:

Wager (US 20160295613 A1)
Abstract: The disclosure relates to a method (100) performed in a wireless device (1500) for handling connectivity to two network nodes (1, 2). The method (100) comprises receiving (101), from a first network node (1), a radio resource configuration message, the radio resource configuration message indicating a change in configuration of a connection towards a second network node (2); applying (102) the change in configuration towards the second network node (2) in response to the radio resource configuration message; and initiating (103) a random 
[0124] With dual connectivity, activation of the new configuration might be more problematic: [0125] Only the MeNB knows when RRCReconfiguration has been applied (based on L2 feedback+max. processing time or based on Random Access) [0126] The MeNB needs to inform the SeNB that it has received RA from the UE. However, meanwhile the UE may continue to use radio resources of the SeNB. The configuration for this communication can be old or new, which is not known by the SeNB. One possibility would be to indicate an activation time, as used in e.g. 3G/HSPA. However, such an activation time must be set conservatively to ensure the UE will receive the configuration before activation, and thus this increases the delay of radio resource reconfiguration. Thus it would be preferable to have a solution without such an activation time. 
[0127] Detailed below are mechanisms to overcome these problems related to configuration of the UE connection towards SeNB. Restated, the problem addressed with these mechanisms is related to dual connectivity in LTE Rel-12. A connection between the UE and secondary eNB is setup by the master eNB on the initiative of the secondary eNB. Radio resource configuration of the secondary eNB can be also updated, in which case the signaling can be performed by the master eNB based on input from the secondary eNB. However, the secondary eNB does not know when the UE has received the connection configuration info from the master eNB, and therefore cannot know when to start communicating with the UE or when the UE has applied the new configuration. The embodiments described below solve this problem.


[0040] In order to fulfill the above-stated object, a communication terminal of the present invention is connectable to a network including a first network and a second network, the first network supporting not a first communication technique but a second communication technique, the second network supporting the second communication technique. The communication terminal includes: a first communication unit that connects to the first network and performs a communication by the first communication technique; a second communication trigger acquisition unit that, during a communication by the first communication technique, acquires a trigger to start a communication by the second communication technique; a second communication unit that switches a connection from the first network to the second network in response to the trigger and starts a communication by the second communication technique; a condition acquisition unit that acquires a predetermined communication resumption condition from the network before the communication by the second communication technique started in response to the trigger is completed; and a resumption determination unit that determines on a basis of the predetermined communication resumption condition whether a communication by the first communication technique from a time when the connection is switched from the first network to the second network can be resumed or not after completion of the communication by the second communication technique. 
[0041] This configuration allows a communication terminal performing a communication using a certain communication technique in a certain access network, even after a handover to another access network to perform a communication using another communication technique, 
[0062] The present invention provides a technique of, when a UE has a PS session in a first network and even after a network performs a handover of the UE to a second access network, implementing the continuity of a PS session in the first access network. The network informs the UE of a condition to implement the continuity of the PS session in the first access network. Receiving an instruction to hand over the UE to the second network, the network applies the condition informed to the UE to the PS session of the UE in the first access network. The condition provided to the UE on the first access network may include requesting the UE to execute a certain action in the second access network when the UE exists in the second access network, for example. After completing the session in the second access network, the UE verifies whether the condition provided from the first access network is still valid or not. Then, if this condition is valid, the UE returns the connection to the first access network, and resumes a PS session that the UE had in the first access network before the handover.

LIU (US 20140187224 A1)
Abstract: a protocol version negotiation method, a mobile terminal and a base station. receiving, by a mobile terminal, an air interface message sent by a base station according to a 3GPP protocol, where the air interface message includes an information element for indicating a highest protocol version supported by the base station, and the air interface message is sent before the base station sends a request message for querying the mobile terminal capability set; obtaining the highest protocol version supported by the base station according to the 
[0012] if the highest protocol version supported by the mobile terminal is later than the highest protocol version supported by the base station, configuring, by the mobile terminal, a protocol version used by the mobile terminal to a protocol version same as the highest protocol version supported by the base station.

Kitazoe (US 20090046656 A1)
Abstract: A delta configuration is transmitted to a UE requesting a handover wherein the delta configuration details changes that are required for the current UE configuration in order to execute the handover. The handover is initiated via a measurement report transmitted to a currently serving source eNode B from the UE. The measurement report can comprise one or more of current radio conditions, current UE configuration or a preferred target eNode B if the handover is a inter eNode B handover. In a inter eNB handover, the current UE configuration is forwarded to the preferred target eNode B by the source eNode B. The target eNode B generates the delta configuration and transmits it to the source eNode B in a transparent container which is subsequently forwarded to the UE.
[0086] FIG. 6 relates to an aspect of inter-eNB handover, wherein the radio configuration that is used in the target eNB is signaled from the target to the source eNB in a transparent container. Additionally, the HO Command message from the source eNB includes the transparent 

Pani (US 20130210422 A1)
[0100] Additionally, in embodiments, the UE may remove or delete the target cell pre-configuration (e.g. that may be applied, performed, initiated, and/or invoked at 315). For example, the UE may remove or delete the target cell pre-configuration when one more of the following criteria may be met: a trigger to start a mobility robustness action may no longer be met, the network may indicate (e.g. explicitly) to the UE to remove to pre-configuration, the pre-configuration may not be used for a predetermined or predefined period of time (e.g. the pre-configuration may have been stored, but not be used for a particular period of time), a change of second best cell may occur in the UE, a quality of the target cell may change (e.g. may go below a threshold), and the like. When the conditions to delete or remove the pre-configuration are met (e.g. after determining that one or more of the criteria may be met), the UE may delete the pre-configuration and/or may notify the network of the removal of the pre-configuration.
[0107] The modification of the measurement configuration may be performed by activating a pre-defined or pre-configured measurement (e.g. that may be identified by a measId) and/or a report configuration and/or also de -activating or removing another report configuration or measurement that may include the original parameters. In one embodiment, the UE may associate two report configurations to a given measurement including a first report that the UE may use when not applying a mobility robustness action and a second report that the UE may use when applying this mobility robustness action. Additionally, the modification of the measurement configuration may be applied to a given or particular measurement configuration 

Kim (US 20100111039 A1)
Abstract: A method and apparatus is configured to control a discontinuous reception (DRX) in a mobile communication system. The method includes: interrupting the DRX operation when a radio resource control (RRC) connection reestablishment procedure is initiated; transmitting an RRC connection reestablishment request message from the user equipment to an evolved node DRX operation can be interrupted or resumed at a proper time point when an RRC connection is reestablished or reconfigured or a handover is performed, thereby reducing power consumption in the user equipment.
[0070] As shown in FIG. 8, one measurement comprises a measurement ID (MeasId), a measurement object ID (measObjectId), and a reporting configuration ID (reportConfigId). For example, a particular measurement may be set in such a way that the measurement ID is x1 (805), the measurement object ID is m1 (810), and the reporting configuration ID is r1 (815). The symbols m1 and r1 correspond to additional information 825 and 830, respectively.

Rayavarapu (US 20130039287 A1)
[0337] In the first intra-area mobility alternative, the RAN is informed each time the UE reselects another cell within the validity area. This carries the advantage that the network may switch the S1 connection (from the core network to the RAN) to the correct RAN node (eNB) in order to track the UE's mobility. Thus, inbound downlink data destined for the UE may always be routed (via S1) to the correct eNB and delivered to the UE, thereby avoiding the need to first page the UE across a wider area to determine its current cell or location. In a second intra-area mobility alternative the UE may not inform the RAN or CN at the time of a cell reselection within the validity area. Instead, the UE may wait until there is a need for user plane data before communicating with the eNB controlling the cell on which the UE is currently camped. In 
[0339] Signalling variant 1, shown in FIG. 10, can be described as follows. [0340] 1. The UE 101 initially has a suspended RRC Connection with eNB1 102a. [0341] 2. UE 101 performs cell reselection to a cell under the control of eNB2 102b [0342] 3. Following cell reselection the UE 101 determines that it is now in a cell where its suspended RRC Connection may not be valid. [0343] 4. The UE 101 releases its suspended RRC Connection for eNB1 102a. UE 101 enters idle mode. [0344] 5. The UE 101 initiates a TAU. To perform the TAU the UE 101 first establishes an RRC Connection with eNB2 102b and then sends the Tracking Area Update Request. The MME 103b responds with a Tracking Area Update Accept. [0345] 6. Following the completion of the TAU procedure, the UE 101 returns back to idle mode. [0346] 7. The MME 103b also sends an S1 release command to eNB1 102a to inform it that it can release its suspended RRC Connection for the UE 101 and/or release any active or suspended S1 connections for the UE 101.


Kitazoe (US 9392504 B2)
Abstract: A delta configuration is transmitted to a UE requesting a handover wherein the delta configuration details changes that are required for the current UE configuration in order to execute the handover. The handover is initiated via a measurement report transmitted to a currently serving source eNode B from the UE. The measurement report can comprise one or more of current radio conditions, current UE configuration or a preferred target eNode B if the handover is a inter eNode B handover. In a inter eNB handover, the current UE configuration is forwarded to the preferred target eNode B by the source eNode B. The target eNode B generates the delta configuration and transmits it to the source eNode B in a transparent container which is subsequently forwarded to the UE.

Bufe (US 20120287902 A1)
[0023] In step S2-2, e.g. the target eNB 2022 may perform deciding, based on the received indication (e.g. RRC indication) of the first protocol version and a second protocol version (e.g. RRC protocol version of the target eNB 2022), on a value of an information element (e.g. one bit) comprised in a handover request acknowledgement message (e.g. RRC connection reconfiguration message which may be encapsulated in a handover request acknowledgement message) to be transmitted, the information element indicating usage of one of a first signaling 
[0024] And, in step S2-3, e.g. the target eNB 2022 may perform transmitting the handover request acknowledgement message (which may contain RRC Connection Reconfiguration message) comprising the information element indicating usage of the one of the first and second signaling (e.g. delta signaling or full signaling) schemes. Accordingly, in step S1-2, e.g. the source eNB 2021 may perform receiving, responsive to the transmitting in step S1-1, the handover request acknowledgement message (e.g. containing RRC Connection Reconfiguration message) comprising the information element indicating usage of one of the first signaling scheme and the second signaling scheme, the usage of the one of the first and second signaling schemes having been decided based on the first protocol version and the external second protocol version.
[0029] As for developments pertaining to both the source eNB 2021 and the target eNB 2022, the first signaling scheme may utilize a radio resource control container defined in radio resource control specification (e.g. handover preparation information messages). In that case, the information element may be set to affirmative. Further in this case, the first protocol version (e.g. RRC protocol version of the source eNB 2021) may be higher than the second protocol version (e.g. RRC protocol version of the target eNB 2022). Alternatively, the second signaling scheme may utilize a message defined in X2 application protocol specification (e.g. handover request message) or S1 application protocol specification. (e.g. handover required message) In that case, the information element may be set to non-affirmative. Further in this case, the first protocol version may be equal to or lower than the second protocol version. 
[0051] For example, if a new channel quality indicator (CQI) reporting parameter is defined in Rel-9 and the UE is configured with the new CQI reporting parameter in the Rel-9 source eNB, this new CQI reporting parameter should be released upon handover to Rel-8 eNB. However, as the Rel-8 eNB does not support this functionality, it will not have any means to release this functionality nor can it properly interact with the UE that continues using that functionality.
[0052] Accordingly, considerations are made on how to cope with the handover (HO) when a source eNB and a target eNB are using e.g. different protocol versions or releases. Basically, the example of the invention provides a mechanism to indicate which RRC (radio resource control) protocol version (release) is used in the source eNB, and therefore a new parameter may be added e.g. to a Handover Preparation Information message, and based on that, the target eNB 
[0055] In other words, it is proposed that the source eNB may indicate the release of RRC protocol of the source eNB to the target eNB during the handover preparation. This can be included in the RRC container or can be signaled over X2 and/or over S1 in the X2 and/or S1 application protocol. After the target eNB learns the release of RRC protocol which the source eNB is using, and if the release is higher than the one the target eNB is using or the target eNB does not understand the release (e.g. because the source eNB RRC protocol release indicator is higher than what the target eNB is supporting), the target eNB may use the full signaling. If the source eNB RRC protocol release is lower or equal than the target eNB RRC protocol release, the target eNB can use the so-called delta signaling. 
[0056] In other words, the signaling of the first protocol version may be performed e.g. by an RRC container or a X1/S1 message. The signaling itself may not relate to delta or full signaling. The source eNB may indicate e.g. its RRC protocol release via the RRC container (e.g. handover preparation information message) or the X1/S1 message. (Handover Request message/Handover Required message) And gradually, the RRC container may be encapsulated in the X1/S2 message. Thus, the Handover Command may be a RRC message and the Handover 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465